Citation Nr: 1628647	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-15 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation in excess of 10 percent for the service-connected residuals of a nasal fracture. 

2.  Entitlement to an increased disability evaluation in excess of 40 percent for the service-connected diabetes mellitus Type II with hypertension, bilateral upper and lower peripheral neuropathy and erectile dysfunction. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from October 1968 to May 1970, including service in Vietnam; he was awarded the Purple Heart Medal.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO in Winston-Salem, North Carolina currently has jurisdiction of the case.

In April 2016, the Veteran presented testimony at a Board videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record.

The increased rating issues (diabetes and nasal fracture residuals) are addressed in the REMAND portion of the decision below and those two issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

With resolution of reasonable doubt in the Veteran's favor, the Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  Given the fully favorable decision on the issue of entitlement to a total disability rating based on unemployability (TDIU) due to service-connected disabilities contained herein, the Board finds that any defect in the notice or assistance provided to the Veteran in relation to said issue constituted harmless error. 

II. The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

At the time of the Veteran's September 2010 claim for TDIU, he was service-connected for diabetes mellitus (40% rating), right ankle (20% rating), left lower leg (10% rating), left knee (10% rating), right knee (10% rating), left wrist (10% rating), and residuals of a nasal fracture (10% rating).  The combined evaluation for these service-connected disabilities at the time the claim for TDIU was received in September 2010 was 70 percent.  As such, the Veteran meets the threshold requirements for TDIU under 38 C.F.R. § 4.16(a) throughout the appeal period.  Moreover, resolving reasonable doubt in the Veteran's favor, the Board finds that he is unable to secure and maintain any form of substantially gainful employment consistent with his education and occupational background due to his service-connected disabilities.

The appellant last worked in August 2010.  He has some college education and 15 years of experience as a construction contractor and 11 years of experience as a building inspector.

The Veteran testified during his April 2016 Board videoconference hearing that his service-connected diabetes, peripheral neuropathies, knees and nasal fracture residuals prevented him from securing and maintaining substantially gainful employment.  He reported having to use a scooter to get around because he was prone to falling due to service-connected problems with his legs and feet.  He also said that his diabetes caused him much fatigue.  In a March 2014 letter, the Veteran's wife stated that he was severely limited by his service-connected left (dominant) wrist disability.  Both she and the Veteran have stated that he has constant pain in his lower extremities.  Both also stated that the Veteran is unable to work due to his service-connected disabilities.

The Veteran was afforded a VA medical examination in November 2010.  The examiner stated that the residuals of the service-connected left wrist fracture included pain and weakness.  He also stated that the service-connected disabilities of the lower extremities caused pain and numbness.

The Veteran underwent additional VA medical examinations in March 2015, and April 2015.  It was noted that the Veteran had problems with stairs and that he could not walk very far.  He was noted to constantly use a cane, knee braces and a left wrist brace.  The April 2015 examiner stated that standing and walking were affected by the service-connected disabilities and that the Veteran's use of his left hand was limited due to pain and weakness.

Based on the foregoing evidence and with resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unemployable as a result of service-connected disability.  The evidence of record indicates that the Veteran's service-connected disabilities have adversely affected his ability to use his left hand, his ability to stand and walk and his stamina due to chronic pain.   

The evidence of record also includes an insurance form filled out by a physician and dated in May 2015.  The physician stated that the Veteran had been unable to work due to his diabetes and peripheral neuropathy since March 1, 2012. 

Based on the various manifestations of the Veteran's service-connected disabilities identified by the VA examiners and VA health care personnel and his education and work history, the Board resolves reasonable doubt in favor of the Veteran and finds that evidence for and against the Veteran's claim is at least in relative equipoise on the question of whether the evidence of record supports the Board's conclusion that the Veteran is unemployable due to his service-connected disabilities.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not sufficient... The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.").  Accordingly, a total disability rating based on individual unemployability due to service-connected disabilities is warranted. 


ORDER

Entitlement to TDIU is granted, subject to criteria applicable to the payment of monetary benefits.  


REMAND

A determination has been made that additional development is necessary in the current appeal.  Accordingly, further appellate consideration will be deferred and this case is REMANDED for action as described below.

In this case, a Statement of the Case (SOC) was issued by the Atlanta RO in April 2013.  In July and September of 2014, hundreds of pages of VA treatment records dated between February 2012 and September 2014 were added to the Virtual VA file and, in March 2015, additional VA medical records dated between May 2014 and March 20125 were added to the Virtual VA file; these records reflect treatment for the diabetes and nasal fracture disabilities.  In addition, the appellant's wife submitted a letter, in May 2014, in which she discussed symptoms connected to the diabetes and nasal fracture.  No Supplemental Statement of the Case (SSOC) was issued after these documents were added to the evidence of record.  

The case was thereafter transferred to the Board in February 2016.  The AOJ was in receipt of pertinent VA and private medical records prior to the transfer of the claims file to the Board.  Regarding evidence received prior to such a transfer, 38 C.F.R. § 19.37 states that an SSOC will be furnished unless the additional evidence received duplicates evidence previously of record which was discussed in the Statement of the Case (SOC) or a prior SSOC, or the additional evidence is not relevant to the issue, or issues, on appeal.  In this case, pertinent VA medical information was newly obtained by the AOJ and was not addressed in the SOC or in any SSOC.

An SSOC must be furnished to an appellant and his/her representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31.  In this case, no SSOC was issued after additional VA treatment records were added to the evidence of record.  Since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since an SSOC pertaining to that evidence was not issued, this evidence must be referred back to the AOJ.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

While the case is in remand status, the originating agency should also obtain any outstanding records pertinent to the Veteran's claims.

The Veteran has been assigned a 40 percent evaluation for his service-connected diabetes mellitus, effective in May 2001.  Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  In this case, hypertension, erectile dysfunction and peripheral neuropathy of each extremity have been identified as complications of the Veteran's diabetes.  However, the medical evidence of record indicates that the Veteran also suffers from diabetic retinopathy and skin conditions of the feet (dystrophic toenails and diabetic foot ulcer) that have not been included in the evaluation of the service-connected diabetes.  On remand, all complications associated with the service-connected diabetes must be identified and determined to be either compensable or noncompensable.

Likewise, the medical evidence of record indicates that the Veteran suffers from sinusitis that is linked to the service-connected nasal fracture residuals.  The November 2011 VA medical examiner specifically stated that sinusitis was a residual of the nasal fracture.  The Veteran has also indicated that his diagnosis of complex sleep disordered breathing is due to the nasal fracture.  On remand, all residuals associated with the service-connected nasal fracture and/or all conditions secondary to the nasal fracture residuals must be identified and determined to be either compensable or noncompensable.

Finally, when evaluating a disability, using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is generally sufficient.  See 38 C.F.R. §§ 20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

On remand the AOJ must determine whether or not the assigned ratings for the diabetes and nasal fracture disabilities fail to capture all the symptoms associated with those two disabilities.  Thereafter, consideration of referral to the Director of the Compensation Service for extraschedular rating is necessary.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AOJ for the following:

1.   Contact the Veteran and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his service-connected diabetes and nasal fracture residuals since 2010.  After securing the necessary release(s), obtain such records.  In particular, VA treatment records dated from March 2015 onward must be obtained.

2.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and his representative must also be informed of the negative results and be given opportunity to secure the records.

3.  If any additional development is necessary to re-adjudicate the diabetes and nasal fracture residuals issues on appeal, especially in light of any newly received records, that development must be done.

4.  Thereafter, re-adjudicate the Veteran's increased rating claims on appeal (diabetes and nasal fracture residuals).  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate laws and regulations.  In particular, the readjudication must indicate what complications of diabetes have been identified, such as hypertension, peripheral neuropathy of each extremity, erectile dysfunction, diabetic retinopathy, dystrophic toenails and diabetic foot ulcers, and reflect why a compensable evaluation is or is not warranted for any such complication associated with the diabetes.  The readjudication must also indicate what residuals of the nasal fracture have been identified, including sinusitis as noted at the November 2011 VA examination and complex sleep disordered breathing as claimed by the Veteran, and must reflect consideration of entitlement to a referral for higher ratings on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

5.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


